DETAILED ACTION

Specification
On page 1, line 10, please insert “16/788,022” after “USSN”.
On page 1, line 13, please insert “16/787,837” after “USSN”.
On page 1, line 16, please insert “16/788,124” after “USSN”.
On page 1, line 19, there appear to be two other applications corresponding to provisional application 62/804,372:  Applications 16/788,088 and 16/787,909.
On page 1, please insert remaining Application numbers in lines 22, 25, 28, and 31.  

Claim Objections
Claim 15 is objected to because of the following informalities:   Claim appears to depend from claim 10 since the triethylsilyl group, Et3Si, does not qualify as an aryl group.  

Claim 16 is objected to because of the following informalities:   Claim appears to depend from claim 10 since the aralkyl group, 3,5-di-tert-butylbenzyl, does not qualify as an aryl group.  

Claim 19 is objected to because of the following informalities:  Claim appears to depend from claim 10 since Formula (II) describes alkyl groups R17, R18,and R19, inter alia.

Claim 23 is objected to because of the following informalities:  Please insert the word “or” between Catalyst 16 and Catalyst 17.

Claim 24 is objected to because of the following informalities:  Please remove the framing around all catalyst compounds.

Claim 24 is objected to because of the following informalities:  Please insert the word “or” between catalyst compound 27 and catalyst compound 28.




Claim 25 is objected to because of the following informalities:  Please remove the framing around all catalyst compounds.

Claim 25 is objected to because of the following informalities:  Please insert the word “or” between catalyst compound 1 and catalyst compound 4.

Claim 32 is objected to because of the following informalities:  The compound N,N-dimethylanilinium tetrakis(pentafluorophenyl)borate, located on page 144, line 31, is also recited on page 146, line 11.

Claim 32 is objected to because of the following informalities:  The compound triphenylcarbenium tetrakis(pentafluorophenyl)borate, located on page 144, line 34, is also recited on page 146, line 15.

Claim 32 is objected to because of the following informalities:  The compound triphenylcarbenium tetrakis(3,5-bis(trifluormethyl)phenyl)borate, located on page 147, line 7, is also recited on page 147, line 19.

Claim 32 is objected to because of the following informalities:  The compound triphenylcarbenium tetrakis(perfluorophenyl)borate, located on page 147, line 15, is the same compound as  triphenylcarbenium tetrakis(pentafluorophenyl)borate, located on page 144, line 34.

Claim 35 is objected to because of the following informalities:  In line 1, please replace “alumoxane” with “alkylalumoxane”.

Claim 37 is objected to because of the following informalities:  In line 1, please replace “claim 35” with “claim 36”.

Claim 40 is objected to because of the following informalities:  In line 1, please replace “claim 35” with “claim 36”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 22, 26-30, 32-38, 40-46, and 48-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 23, 27-31, and 33-45 of copending Application No. 16/788,124.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims are drawn to substantially the same catalyst compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 1-4, 22, 26-30, 32-38, 40-46, and 48-50 are directed to an invention not patentably distinct from claims 1-7, 23, 27-31, and 33-45 of commonly assigned Application No. 16/788,124 for the same reasons set forth in preceding paragraph 22. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/788,124, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.




Claims 1-14, 17-22, 25, 26, 29-32, 34-36, 41, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 12, 16, 23-25, 28, 29, 31-35 of copending Application No. 16/787,909.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims are drawn to substantially the same catalyst compound.  In particular, complex 26 and complex 27 of copending claim 23 are identical to compound 1 and compound 2 of instant claim 25.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 17-22, 25, 26, 29-32, 34-36, 41, and 44 are directed to an invention not patentably distinct from claims 1-5, 8, 12, 16, 23-25, 28, 29, 31-35 of commonly assigned Application No. 16/787,909 for the same reasons set forth in preceding paragraph 24. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/787,909, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.



Claims 1-14, 17-22, 26-32, 36, 41, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 12, 14-16, 23-29, 31-33, and 35 of copending Application No. 16/787,837.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims are drawn to substantially the same supported catalyst.  In particular, the supported catalyst of copending claim 23 containing complex 26 and 27 is identical to the supported catalyst of instant claim 25 containing compound 1 and compound 2.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 17-22, 26-32, 36, 41, and 44 are directed to an invention not patentably distinct from claims 1-6, 8, 12, 14-16, 23-29, 31-33, and 35 of commonly assigned Application No. 16/787,837 for the same reasons set forth in preceding paragraph 26. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/787,909, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claims 15, 16, 23, 24, 39, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Subject of claims 1-48 is patentably distinct over the following references which teach catalysts containing biphenylphenol complexes; compounds do not contain all structural features set forth in Formula (I).  
Han et al. (KR 20180022137)
Faler et al. (US 10,252,967)
Crowther et al. (US 2018/0134817)

	Subject of claims 49 and 50 is patentably distinct over the following references which teach a metal complex containing a tridentate ligand having two anionic oxygen donors and one neutral heterocyclic nitrogen donor; compounds contain two nine-membered metallocyclic rings or two ten-membered metallocyclic rings.  
	Kol et al. (US 6,333,423)
Atienza et al. (US 9,745,327)
Atienza et al. (US 10,611,857)

Remaining references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to structurally relevant compounds.  References disclose compounds containing tridentate having two anionic oxygen donors and one neutral heterocyclic nitrogen donor.  Compounds do not contain aromatic groups A1 and A2, as set forth in Formula (I).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 13, 2021